Citation Nr: 0600308	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-30 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the cervical spine, claimed on a direct basis and as 
secondary to service-connected myositis of the 
sternocleidomastoid muscle. 

2.  Entitlement to service connection for headaches, claimed 
as secondary to osteoarthritis of the cervical spine.

3.  Entitlement to a compensable evaluation for service-
connected myositis of the sternocleidomastoid muscle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from November 1940 to 
August 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2005, the veteran, through his accredited 
representative, filed a motion for advancement on the docket.  
Under the provisions of 38 U.S.C.A § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005), appeals must be considered in 
docket number order, but may be advanced if good or 
sufficient cause is shown.  In December 2005, a Deputy Vice 
Chairman of the Board determined that good or sufficient 
cause has been shown, and granted the veteran's motion to 
advance his appeal on the Board's docket.

It appears that the veteran may actually be intending to 
pursue a claim for an increased evaluation for his service-
connected sphenopalatine neuralgia (headaches, in effect), as 
evidenced by the December 2005 appellant's brief.  This 
matter is referred to the RO for clarification and 
appropriate action.


FINDINGS OF FACT

1.  In an April 1978 rating decision, the RO denied service 
connection for headaches and a disorder of the cervical 
spine, to include arthritis.  That decision was not appealed, 
and became final.




2.  The additional evidence added to the record since the 
April 1978 decision, by itself and/or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the appellant's 
service connection claims for headaches or for arthritis of 
the cervical spine, and it does not raise a reasonable 
possibility of substantiating either claim.

3.  Service connection has already been established for 
phenopalatine neuralgia, as to which the veteran himself has 
provided medical evidence showing that this is defined, in 
effect, as headaches.  VA regulations preclude the assignment 
of separate ratings for the same manifestations of a 
disability under different diagnoses.

4.  The veteran's service-connected myositis of the 
sternocleidomastoid muscle is manifested by no muscle 
inflammation or evidence of neuralgia of the 7th cranial 
nerve, and no evidence of muscle spasm and complaints of pain 
in the cervical area.  X-ray films show severe osteoarthritis 
of the cervical spine and associated significant limitation 
of motion, which has been determined by a competent medical 
professional to be unrelated to the service-connected 
myositis.

5.  With consideration of the doctrine of reasonable doubt, 
the veteran's chronic pain in the cervical area, although not 
clearly attributable to his service-connected myositis of the 
sternocleidomastoid muscle, warrants a compensable disability 
rating.


CONCLUSIONS OF LAW

1.  Evidence received since the final April 1978 
determination wherein the RO denied service connection for a 
disorder of the cervical spine, to include arthritis, is not 
new and material, and the appellant's claim is not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2005).

2.  Evidence received since the final April 1978 
determination wherein the RO denied service connection for 
headaches is not new and material, and the appellant's claim 
is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2005).

3.  Service connection has already been granted for 
phenopalatine neuralgia, a condition primarily manifested by 
headaches, and the provisions of 38 C.F.R. § 4.14 preclude 
the assignment of a separate rating for headaches under a 
different diagnosis.  38 C.F.R. § 4.14 (2005).

4.  Giving the veteran the benefit of the doubt, the criteria 
for a 10 percent evaluation based on pain related to myositis 
of the sternocleidomastoid muscle have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5003, 5021 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was appropriate.  
Initially, the Board points out that VCAA notice was provided 
to the appellant before the adjudication of his claims.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In a February 2003 letter implementing VA's duties to notify 
and to assist, the RO informed the veteran of the steps that 
had been undertaken with respect to evidentiary development 
of his claims, and what the veteran's own responsibilities 
were in accord with the duty to assist.  These letters also 
provided full notice as to the VCAA's provisions, and the 
letter included the statement, "It's your responsibility to 
make sure that we receive all requested records that aren't 
in the possession of a Federal department or agency."  
(Italics in original)  In addition, the veteran was advised, 
by virtue of multiple rating decisions, a detailed Statement 
of the Case (SOC) and a Supplemental SOC, of the pertinent 
law and what the evidence must show in order to substantiate 
the claims.  All such notices provided by VA must be read in 
the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  
Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board points 
out that in both May 2003 and February 2004, the veteran 
indicated that he had no additional evidence to submit for 
the record  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claims and assist him in developing relevant evidence.  The 
Board notes, in addition, that the service medical records 
have been secured for the file.  For its part, VA has done 
everything reasonably possible to assist the veteran, and no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records (SMRs) include a November 1940 
enlistment examination which shows that the veteran had no 
abnormalities of the head or cervical spine, and no 
neurological abnormalities.  In September 1941, the veteran 
was treated for myalgia, moderately severe, of the posterior 
neck muscles, cause undetermined.  X-ray films taken of the 
cervical spine in September 1941 were normal.  The records 
also document a 3-year history of the veteran's complaints of 
headaches from 1942 to 1945.  The records also show that 
conditions including hypertension and nasopharyngitis were 
diagnosed during service.

The veteran filed an original claim for headaches in October 
1949.  A statement from an attending physician dated in 
October 1949 shows that in September 1949, the veteran was 
seen for complaints of dizzy spells, fainting, and headaches.

A VA examination was conducted in March 1950.  At that time 
the veteran's complaints included headaches and neck pain.  A 
diagnosis of chronic myositis of the right 
sternocleidomastoid muscle was made.  The veteran also under 
went a neuropsychiatric evaluation at which time he 
complained of dizzy spells, headaches, and head and neck 
pain.  The summary indicated that the veteran developed 
headaches while in the service that had been progressive 
since that time, affecting the right side of the head and the 
lower half of the face and neck.  Neurological examination 
was essentially negative.  A diagnosis of spheno-palatine 
neuralgia was made.  X-ray films of the cervical spine showed 
minimal straightening of the cervical lordosis. 

In a May 1950 rating action service connection was granted 
for spheno-palatine neurologia (a condition primarily 
manifested by headaches, according to the rating action); and 
for chronic myositis of the right sternocleidomastoid muscle.  
Both of these conditions were assigned 10 percent 
evaluations.  Service connection was also established for 
arterial hypertension, for which a noncompensable evaluation 
was assigned.   

A VA examination was conducted in February 1955.  The veteran 
complained of pain and stiffness in the neck and dizziness.  
Orthopedic examination revealed tenderness over both 
sternocleidomastoid muscles and no neck limitation of motion, 
but motion was described as painful.  A diagnosis of chronic 
myositis, not found, was made.  

A VA neuropsychiatric examination was also conducted in 
February 1955.  The veteran complained of having a stiff, 
sore neck, as well as glimmering vision and dizziness.  There 
was no objective or subjective indication of any neuralgia.  
A diagnosis of no neuralgia found was made.

In a March 1956 rating action, noncompensable evaluations 
were assigned for myositis (from January 1957) and for 
neuralgia (from May 1955).  

A VA examination was conducted in January 1962, at which time 
the veteran complained of daily occipital headaches, 
attributed to hypertension.  On neuro-psychiatric evaluation, 
the VA examiner indicated that a diagnosis of sphenopalatine 
neuralgia was likely initially an error in semantics, and 
that the condition was not found on examination.  A VA 
orthopedic examination revealed that both sternocleidomastoid 
muscles were entirely normal, with no evidence of muscle 
atrophy, tenderness, or muscle spasm and full range of motion 
of the cervical spine.  Diagnosis was chronic myositis, 
sternocleidomastoid muscle, not found.  X-ray films of the 
cervical spine showed moderate hypertrophic changes.  

In a January 1962 rating action, the RO denied service 
connection for osteoarthritis of the cervical spine.

In an April 1962 medical statement, Dr. M. opined that the 
veteran's complaints of flickering or glimmering vision were 
most likely of a migrainous nature.

Also of record is an April 1962 report of a March 1962 ear, 
nose and throat evaluation of the veteran done by Dr. L.  The 
doctor identified some bony nasal septum deviation which 
created some obstruction and believed that this condition 
might be triggering the veteran's headaches.   

In October 1974, the veteran filed claim for an increased 
evaluation for high blood pressure, and also filed claims for 
a constant headache and neck stiffness.  

A VA examination was conducted in November 1974.  The veteran 
complained of constant neck discomfort.  A diagnosis of 
sphenopalatine neuralgia, not now found, was made.  X-ray 
films of the cervical spine revealed that there were probably 
positional or mechanical changes in the normal curvature of 
the spine.  A diagnosis of observation for disorder of the 
sternocleidomastoid muscle, not found.

When examined by VA in April 1976, the veteran complained of 
a constantly stiff neck which caused headaches.  On 
neurological evaluation a diagnosis of sphenopalatine 
neuralgia, not now found, was made.  X-ray films revealed 
degenerative arthritis of the cervical spine.

In a May 1976 rating action increased evaluations were denied 
for myositis and neuralgia.

The record contains an August 1977 private medical statement 
of Dr. K. indicating that the veteran had been evaluated in 
July 1977 for neck pain worse during that month.  Physical 
examination revealed limitation of motion and hyperextension 
of the neck as well as C5-6 and C6-7 disc space narrowing.

In an October 1977 rating decision, the RO pointed out that 
service connection had been previously denied for 
osteoarthritis of the cervical spine and the RO explained 
that the veteran's neck pain was not due to his service-
connected myositis.  

In an August 1978 medical statement of Dr. V., the doctor 
observed that the veteran complained of neck stiffness and 
severe headaches.  X-ray films revealed exostosis of the low 
back, which the doctor noted could be from an old injury 
suffered in service.  It was noted that the veteran was 
suffering from spondylitis and hyperlipidemia in addition to 
hypertension.

In an April 1978, the RO denied entitlement to service 
connection for headaches, explaining that these were a 
symptom of hypertension.  It was also noted that there was no 
current evidence of treatment for neck pain and that service 
connection for arthritis of the cervical spine had been 
previously denied.  A compensable evaluation for myositis was 
also denied.  The veteran was notified of this determination 
in May 1978 and did not appeal it.

A private medical statement of Dr. F. was offered for the 
record in May 1980.  Dr. F. stated that he had treated the 
veteran since 1976 for conditions including: (1) chronic 
headache; (2) arthritis of the spine involving the neck, and 
believed that the headaches were due to arthritis of the 
neck; and (3) mild hypertension.  

In May 1980 another medical statement was offered by Dr. V.  
He indicated that he had treated the veteran since April 
1978.  The doctor opined the veteran's myositis and neuralgia 
referred to his spondylitis.

A VA examination was conducted in August 1980.  The veteran 
complained of neck pain.  It was noted that he did not have 
any symptoms suggestive of a migraine-type headache.  
Diagnoses of sphenopalatine neuralgia, not found; and mild 
transient cerebral ischemia, were made.  X-ray films showed 
moderate narrowing of the disc space between C6 and C7.  A 
diagnosis of spondylosis of C6-7 was made.

In October 2002, the veteran filed service connection claims 
for a neck condition and for headaches.  

VA medical records dated from 1999 to 2002 were added to the 
file.  An impression of neck pain was shown in July 1999.  
The veteran was treated for chronic neck pain in November 
1999.  When he was evaluated in July 2000, the diagnoses 
included cervical spurs and spondylosis.  He complained of 
neck pain and dizziness in May 2001. 

A May 2001 VA evaluation revealed that, neurologically, 
cranial nerves II-XII were intact.  Strength in the upper and 
lower extremities was 5/5 and equal bilaterally.  Deep tendon 
reflexes in the upper extremities were 1+/4+ and symmetrical.  
An assessment of dizziness was made, and the examiner 
indicated that the symptoms could be from many causes, but 
were possibly attributable to degenerative joint disease in 
the cervical spine.  It was noted that the veteran did not 
have any signs of neurologic compromise in the upper 
extremities.  It was also thought that the dizziness might be 
due to allergies.  

The veteran's neck pain was evaluated by VA again in July 
2001, at which time an assessment of neck pain attributed to 
cervical spurs and spondylosis was made.  When seen later in 
July 2001 an assessment of severe cervical spondylosis was 
made.  In August 2001, the veteran presented with complaints 
of osteoarthritis in his neck and low back.  In October 2001 
an assessment of cervical spondylosis with cervical spurs was 
made.

Later in October 2001, the veteran underwent a VA evaluation 
consistent with his complaints of neck pain.  Range of motion 
of the cervical spine with respect to flexion and right and 
left rotation was full with pain.  Cervical extension and 
lateral flexion to the right and left was limited to 50% of 
the normal range of motion with severe pain.  Reflexes were 
intact and symmetrical and there was no altered sensation in 
the upper extremities.  The veteran's disability was 
described as degenerative changes of the cervical spine with 
resultant muscular and soft tissue pain, exacerbated by 
faulty cervical posture.

Also received for the file are VA medical records dated from 
1992 to 1999 which document a medical history of headaches 
and cervical pain, but which are largely related to treatment 
for other conditions.  

A VA examination of the muscles was conducted in May 2003.  
The veteran gave a history of long standing neck pain with 
associated headaches.  The veteran reported that he had 
difficulty turning his head in either direction and had no 
extension range of motion of the cervical spine.  The 
examiner commented that the muscle inflammation complaint was 
erroneous and so was neuralgia of the 7th cranial nerve as 
there was no evidence of symptoms of this in the past or at 
present.  The examiner stated that the 2 definitive diagnoses 
that could be made were: hypertension and severe degenerative 
arthritis of the cervical spine with limitation of motion, 
sever, which is more than likely the cause of his headache.  

VA physical examination of the head and neck revealed severe 
limitation of motion of the cervical spine.  There was no 
evidence of muscle spasm about the head and neck and 
palpation of the sternocleidomastoid were all negative.  X-
ray films revealed degenerative spondylosis with narrowed C4-
5 and C6-7 discs and spurs on C6-7.  The examiner opined that 
there was no myositis of the sternocleidomastoid and that the 
veteran's only problems were hypothyroidism and severe 
osteoarthritis of the cervical spine.  

VA medical records dated in 2002 and 2003 are also of record 
which document the veteran's history of headaches and his 
problems related to the cervical spine.  

In October 2003 a VA physician reviewed the claims folder and 
was asked to provide an opinion concerning the question of a 
secondary relationship between service-connected myositis and 
the claimed arthritis of the cervical spine with headaches.  
After review of entire medical records and after examining 
the veteran, the physician opined that it was less likely 
than not that his degenerative disc disease of the cervical 
spine had a direct relationship to the myalgia noted in the 
1940's.  The physician explained that this was because the 
veteran had a long-term degenerative disease of the spine 
which took many, many years to develop, and that it was 
unlikely therefore that this could have been the cause of his 
muscle pain 40 to50 years ago.

In support of his claim, the veteran also submitted articles 
from the Internet.  One article related to myopathy, 
explaining that, the "hallmark of the inflammatory 
myopathies was muscle weakness."  Another article found on 
www.medicinenet.com provided a definition of sphenopalatine 
neuralgia; "a distinctive syndrome of headaches, better 
known today as cluster headache."

III.  Pertinent Law and Regulations

A.  Service Connection/New and Material Evidence

Under 38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  See Hodge v. West, 155 F.3d. 1356 
(Fed. Cir. 1998).  Evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision. Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was initially filed in 2002, the new language of 38 C.F.R. 
§ 3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

B.  Increased Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected right knee disorder, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The veteran's entire history is 
reviewed when making a disability rating.  38 C.F.R. § 4.1.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the Schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

IV.  Analysis

Initially, the Board points out that both of the veteran's 
service connection claims, pertaining to headaches and a 
cervical spine disorder, were the subject of previous final 
denial of those claims, as most recently shown by an April 
1978 rating decision.   

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A.  New and Material Evidence

In an April 1978 rating decision, the RO denied service 
connection for headaches, indicating that these were symptoms 
of service-connected hypertension and denied service 
connection for a disorder of the cervical spine, explaining 
that there was no current evidence of treatment for neck pain 
and indicating that service connection for arthritis of the 
cervical spine had been previously denied.  The veteran was 
advised of the denial of these claims in May 1978 and did not 
appeal them.  The April 1978 RO rating decision therefore 
became final based upon the evidence then of record.  

However, the claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
April 1978 decision, which was the last final adjudication 
which disallowed the veteran's claims.

The appellant's claims turn upon a legal issue as to whether 
any of the evidence submitted since April 1978 is new and 
material as to the central issue of whether claimed headaches 
and arthritis of the cervical spine were incurred or 
aggravated in service or are secondary to a service-connected 
condition, specifically either hypertension or myositis.  

There is no question that the evidence presented in this case 
since 1978 is new in the sense that it was not previously of 
record.  However, the Board is unable to identify any 
evidence submitted since 1978 which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate either claim, 
which is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  

In this regard, for the most part the newly submitted 
evidence relates only to ongoing complaints, treatment or 
findings related to the veteran's headaches or his symptoms 
and arthritis of the cervical spine.  The Court has held that 
medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus (i.e., a connection to an in-service 
event or service-connected condition), does not constitute 
new and material evidence.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  
Moreover, in Morton v. Principi, 3 Vet. App. 508 (1992), the 
Court held that medical records merely describing the 
veteran's current condition are not material to the issue of 
service connection and are not sufficient to reopen a claim 
for service connection based upon new and material evidence.

The only medical opinions presented since 1978 consist of one 
from Dr. F, stating that he had treated the veteran since 
1976 for conditions including chronic headache and arthritis 
of the spine involving the neck, and believed that the 
headaches were due to arthritis of the neck; which is not 
material inasmuch as arthritis of the neck is not a service-
connected condition.  Another statement was presented by Dr. 
V in 1980, in which he indicated that he had treated the 
veteran since April 1978 and opined that the veteran's 
myositis and neuralgia referred to his spondylitis.  Again, 
this evidence is not material to the question of whether 
headaches and arthritis of the cervical spine are related to 
service or a service-connected condition.  Moreover, the 
Court of Appeals for Veterans Claims has held that the value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

Finally, the record contains VA examination reports dated in 
2003, which are clearly new.  However, in the content of 
those reports, a VA examiner stated that the two definitive 
diagnoses that could be made were hypertension and severe 
degenerative arthritis of the cervical spine with limitation 
of motion, severe, which is more than likely the cause of his 
headache.  Later in 2003, a VA examiner opined that it was 
less likely than not that his degenerative disc disease of 
the cervical spine had a direct relationship to the myalgia 
noted in the 1940's because the veteran had a long-term 
degenerative disease of the spine which took many, many years 
to develop, and that it was unlikely therefore that this 
could have been the cause of his muscle pain some 40 to 50 
years before.  Again, when considered with previous evidence 
of record, this evidence does not relate to an unestablished 
fact necessary to substantiate either claim, and does not 
raise a reasonable possibility of substantiating the claim, 
inasmuch as the opinions are unsupportive of the veteran's 
service connection claims.  Accordingly, the VA examination 
reports do not constitute new and material evidence.  

In summary, the Board finds that the evidence received in 
conjunction with the service connection claims for arthritis 
of the cervical spine and for headaches is not new and 
material.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Having found that the evidence is not new and material, no 
further adjudication of these claims is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

B.  Additional Comment

With respect to the service connection claim for headaches, 
the Board points out that service-connection is already in 
effect for phenopalatine neuralgia.  It is clear from a 
review of the service medical records and early post-service 
clinical records, that this condition was primarily 
manifested by headaches.  Moreover, the veteran himself has 
provided medical evidence for the record which includes an 
article found on www.medicinenet.com which provided a 
definition of sphenopalatine neuralgia; "a distinctive 
syndrome of headaches, better known today as cluster 
headache."  

Under VA regulations, the provisions of 38 C.F.R. § 4.14 
preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service-
connected disability, such as a scar, may be rated separately 
unless it constitutes the same disability or the same 
manifestation.  The critical element is that none of the 
symptomatology for any of the disorders is duplicative of or 
overlapping with symptomatology of the other conditions.  See 
Esteban v. Brown, 6 Vet. App. 259 (1995).  

The Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the Rating Schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology, as such a result would 
overcompensate the claimant for the actual impairment of 
earning capacity, and would constitute pyramiding of 
disabilities, which is precluded by 38 C.F.R. § 4.14.  
Accordingly, inasmuch as it is clear that service connection 
is already in effect for a condition primarily manifested by 
headaches (although diagnosed as phenopalatine neuralgia), 
service connection would not also be warranted for a 
condition otherwise diagnosed as headaches or primarily 
manifested by headaches, and accordingly the claim may 
alternately be denied on this basis in order to prevent 
pyramiding, as precluded by law.

C.  Increased Evaluation

The veteran's service-connected myositis of the 
sternocleidomastoid muscle is currently assigned a non-
compensable evaluation under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5021, 5237 (2005).  DC 5021, which 
provides the criteria for myositis, indicates that the 
disease will be rated on limitation of motion of the affected 
parts, as arthritis, degenerative.  Id.

Myositis is "a muscular discomfort or pain from infection or 
an unknown cause."  Godfrey v. Brown, 7 Vet. App. 398, 401 
(1995).  Myositis may also be defined as "inflammation of a 
muscle."  Carroll v. Brown, 8 Vet. App. 128, 129 (1995), or 
as an inflammation of muscles with pain, tenderness, and 
sometimes swelling.  It may be due to trauma or a virus, or 
may be drug-related.  68 Fed. Reg. 7009 (Feb. 11, 2003).  

Traumatic and degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2005).  Limitation of motion must be objectively 
confirmed by findings such a swelling, muscle spasm, or 
satisfactory evidence of painful motion, but in the absence 
of limitation of motion a compensable rating for degenerative 
arthritis can be assigned when there is X-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups (10 percent), or X-ray evidence of the same with 
occasional incapacitating exacerbations (20 percent).  Id.  
38 C.F.R. § 4.71a, DC 5003 (2005), provides the criteria for 
rating arthritis, degenerative.  In the absence of limitation 
of motion of the affected part, the highest disability rating 
the veteran can receive under DC 5003 is 20 percent.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran. Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board observes that the assignment of an appropriate 
evaluation in this case is made more difficult based upon the 
fact that, in addition to his service-connected myositis 
involving the neck muscles, the evidence clearly establishes 
that he has osteoarthritis of the cervical spine which is 
productive of significant limitation of motion, but which is 
not associated with his service-connected disability, 
according to a 2003 VA medical opinion.  The record does not 
contain a medical opinion to the contrary. 

Therefore, the veteran's service-connected disability, for 
rating purposes, is confined to muscle impairment in the 
cervical area, as opposed to joint impairment.  A VA 
examination of the muscles was conducted in May 2003 at which 
time the veteran gave a history of long standing neck pain.  
The examiner indicated that there was no muscle inflammation 
or evidence of neuralgia of the 7th cranial nerve past or at 
present.  VA physical examination of the head and neck 
revealed severe limitation of motion of the cervical spine.  
There was no evidence of muscle spasm about the head and neck 
and palpation of the sternocleidomastoid were all negative.  
X-ray films revealed degenerative spondylosis with narrowed 
C4-5 and C6-7 discs and spurs on C6-7.  The examiner opined 
that there was no myositis of the sternocleidomastoid and the 
veteran's only problems were hypothyroidism and severe 
osteoarthritis of the cervical spine, which was later 
determined to be unrelated to the service-connected myositis.   

The Board is unable to find any recent medical evidence which 
documents any muscle related impairment or clinical symptoms 
attributable to the service connected myositis.  However, it 
is clear from the clinical records that the veteran has 
experienced long-standing and severe pain in the cervical 
area, which has never been specifically attributed to just 
one condition, either service-connected or otherwise.  
Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Nevertheless, in this case as the chronic pain is of such 
severity, and inasmuch as it would be extremely difficult to 
attribute it to a single cause, the Board believes that the 
benefit of the doubt should be resolved in the veteran's 
favor, and that a 10 percent evaluation is warranted for pain 
associated with myositis of the sternocleidomastoid muscle.  
Accordingly, the appeal is granted to this extent.   


ORDER

New and material evidence having not been submitted, the 
claim for service connection for arthritis of the cervical 
spine is denied.

New and material evidence having not been submitted, the 
claim for service connection for headaches is denied.

A 10 percent evaluation based on pain related to myositis of 
the sternocleidomastoid muscle is granted, subject to the 
regulations governing the payment of monetary benefits.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


